*552The opinion of the court was delivered by
Bennett, J.
The County Court adjudged, that the petitioner had not been unjustly deprived of his day in court, by fraud, accident, or mistake. All that the ease shows is, that the attorney forgot the day of the court, without detailing any of the circumstances, and consequently the defendant was defaulted. It is a case of pure negligence on the part of the. attorney; and the question is, whether the statute is to be extended to a case of this kind. The statute has probably received, practically, somewhat of a latitudinarian construction; but we apprehend, that it should not embrace a case of this description. Courts of law have exercised a liberal jurisdiction in granting new trials; yet they uniformly refuse them, if the party applying for them has been guilty of negligence, and might by the use of reasonable diligence, have been prepared for trial. Neither will courts of equity restrain proceedings at law, after judgment, for any mistake or accident occasioned by the laches of the party; and in analogy to these principles, we think the statute authorizing the -County Court to grant a new trial, where judgment has been rendered, by a justice of the peace, against a party, and he has been deprived of his day in court, by fraud, accident, or mistake, should not be extended to a case where the accident or mistake, is the result of the party’s own want of reasonable care. The negligence of the attorney in this case, we must regard as the negligence of the party.
Though there was an omission,in the copy of the writ left with the petitioner, as to the place of.holding the court, yet the service of the writ, as by the officer’s return, was complete, and the suit conld not have been abated ; and it is not pretended that this omission in the copy of the writ, was a reason why the petitioner did not attend the justice court.
The judgment of the County Court is affirmed.